Case: 09-41101     Document: 00511141952          Page: 1    Date Filed: 06/15/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 15, 2010
                                     No. 09-41101
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

LEROY SMITH,

                                                   Plaintiff-Appellant

v.

DIRECTOR NATHANIEL QUARTERMAN; WARDEN BAKER; DOCTOR
THOMAS; VIRGINIA SCHAFER; JACK THOMPSON,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 6:09-CV-185


Before KING, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
        Leroy Smith, Texas prisoner # 177456, proceeding pro se, appeals the
dismissal, without prejudice, of his civil-rights complaint, pursuant to his
failure to exhaust administrative remedies. The dismissal of a complaint for
such failure is reviewed de novo. Powe v. Ennis, 177 F.3d 393, 394 (5th Cir.
1999).




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-41101    Document: 00511141952 Page: 2         Date Filed: 06/15/2010
                                 No. 09-41101

      The Prison Litigation Reform Act (PLRA) states: “No action shall be
brought with respect to prison conditions under section 1983 of this title . . . by
a prisoner confined in any jail [or] prison . . . until such administrative remedies
as are available are exhausted”. 42 U.S.C. § 1997e(a). Smith does not dispute
the district court’s ruling that he failed to exhaust his claims, which focused on
defendants’ alleged inattention to his medical needs. Nor does he claim any
other error by the district court.     Instead, he discusses the facts from his
complaint and asks this court to grant him damages for his claimed abuse. (In
addition, he contends, inter alia, that the PLRA was designed to favor
defendants and asserts it should be “outlawed”. Needless to say, this point is
without merit.)
      Although pro se briefs are afforded liberal construction, see Haines v.
Kerner, 404 U.S. 519, 520 (1972), pro se litigants must nevertheless brief
contentions in order to preserve them. Yohey v. Collins, 985 F.2d 222, 224-25
(5th Cir. 1993). An appellant’s failure to identify any error in the district court’s
analysis is the same as if he had not appealed the judgment. Brinkmann v.
Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Smith’s appeal is frivolous and, therefore, is dismissed. See Coghlan v.
Starkey, 852 F.2d 806, 811 (5th Cir. 1988); 5 TH C IR. R. 42.2 (providing for
dismissal of frivolous appeals). The dismissal of Smith’s appeal as frivolous
counts as a strike for purposes of 28 U.S.C. § 1915(g).           See Adepegba v.
Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).           Smith is warned:      if he
accumulates three strikes, he will be barred from proceeding in forma pauperis
in any civil action or appeal filed while he is incarcerated or detained in any
facility unless he is under imminent danger of serious physical injury. See 28
U.S.C. § 1915(g).
      APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.




                                         2